80 U.S. 35 (____)
13 Wall. 35
UNITED STATES
v.
CLYDE.
Supreme Court of United States.

*37 Messrs. B.H. Bristow and C.H. Hill, for the United States; Messrs. C.F. Peck and T.J. Durant, contra, for the claimant.
Mr. Justice BRADLEY delivered the opinion of the court.
On the principles determined by this court in the late case of the United States v. Child et al., we think that the Court of Claims erred in the decision made. From the time that the order of the Quartermaster-General was made, disapproving of the charter-party and razeeing the rate for the whole period of service, the case was clearly one of dispute, at least, if not one of acquiescence on the part of the claimant. Notwithstanding this order he permitted his boat to remain in the service until the 31st of July, knowing the change of terms which the Quartermaster-General had made. It cannot be pretended that there were two lettings, or two charter-parties, of the vessel. There was only one; and as to this one the government determined to allow one rate, and the claimant insisted on another. The government stood on the order of the superior officer and insisted that this should govern the contract; the claimant insisted the contrary. Under these circumstances the final determination of the latter to take the balance of the account as made out on the basis contended for by the government, and his giving a receipt in full, is clear evidence that he agreed to take that balance in satisfaction of the claim; and this fact, under the circumstances of the case, concludes him from making any further demand.
Judgment reversed, and the record remitted with directions *38 to enter a decree of dismissal as to this first count in the petition.
Mr. Justice FIELD dissented from this judgment.

[See the next case.]